DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In this case the base reference of Krabbe (EP2397612) establishes a shower with a vertical compartment above the floor of the shower space in which a heat exchanger can be located to heat incoming water with drain water from the shower (Translation Para. 0010). Schutz (EP 2345851) teaches a configuration of a heat exchanger which is designed to be compact (Para. 0026) and installed in a vertical orientation.
In response to applicant's argument that the heat exchanger of Schutz is only for industrial applications, the test for obviousness is not whether the features of a secondary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Regarding Applicant’s arguments against claim 7, the claim requires “the heat exchange conduit being coupled to the warm water storage vessel via the further heater”. This language does not require a specific type of further heater and the heat exchange conduit taught by Schutz passes through an additional heating element.

	Regarding Applicant’s arguments against claim 14, the claim requires “wherein the openable or removable panel is configured, upon opening or removal to allow access from the shower space to the outer surface of the heat exchanger for removing solid material that has collected on the heat exchanger conduit”. Once the openable or removable panel of Krabbe is opened or removed it allows access to any functional element within the compartment from the shower space including the outer surface of a heat exchanger. This claim language does not require a methodology of cleaning a heat exchanger and does not positively recite any further structural details of the heat exchanger such as the arrangement and/or exposure of its coils.

Drawings
The drawings were received on 3/30/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP2397612 (Krabbe) in view of US 2016/0003564 (Theberge) and EP 2345851 (Schutz).
	Regarding claim 1, Krabbe discloses a shower system comprising:
	a shower space bordered by a wall (16) and a floor (18);
	a shower head (20) above the shower space and a shower drain (5) below the shower space;
	a supply input for external hot water;
	a compartment (8) vertically adjacent to the wall and closed off from the shower space by an openable or removable panel (4);
	a heat exchanger located in the compartment (Translation Para. 0010); and
	a water heater located in the compartment (Translation, Para. 0010).

	Theberge teaches a heat exchanger for use in recovering heat from fluids including from the waste water appliances such as dishwashers and washing machines (Para. 0002; 0102). The heat exchanger comprising a helically winding heat exchange conduit (45) with successive windings around a vertical axis (Fig. 14) and a warm water feed (3) configured to spray water on a top winding of the heat exchange conduit. A pump moves warm waste water from the drain of an associated appliance or fixture to the warm water feed (Para. 0210). 
	It would have been obvious to one of ordinary skill in the art to utilize a heat exchanger such as that taught Theberge since the heat exchanger is compact and configured to be installed in a vertical space such as the vertical compartment of Krabbe.
	Schutz teaches a shower system (Fig. 7) comprising a tap water line (41) which can supply water directly to a shower (92) as cold water (46) or can direct water first through a heat exchanger (2) which utilizes the heat of shower drain water (31) and then a heater (52) to provide hot water to the showerhead.
	It would have been obvious to one of ordinary skill in the art to supply water successively through the heat exchanger and then a heater, as taught by Schutz, to ensure the hot water reaches the desired temperature even if the heat from the heat exchanger only is insufficient to heat the incoming water.

	Regarding claim 3, the heat exchanger as taught by Theberge receives tap water at the lowest point (71b) of the helically winding conduit and runs the water to the top of the winding where the output (73b) is located (Fig. 14).  

	Regarding claim 6, as previously discussed Krabbe states that numerous functional elements (Translation, Para. 0006, 0008) including a heater (Translation, Para. 0010) can be installed in the compartment. Furthermore the heater as taught by Schutz comprises a warm water storage vessel in which the heater heats the water (Translation, Para. 0046). 
	
	Regarding claim 7, the shower system flow path as taught by Schutz comprises a further heater (54) with the heat exchange conduit being coupled to the warm water storage vessel via the further heater.

	Regarding claim 8, the shower system flow path as taught by Schutz comprises a bypass water conduit (513) in parallel with the warm water storage vessel between the heat exchange conduit and the shower head.

	Regarding claim 9, the shower system flow path as taught by Schutz comprises a thermostatic mixing faucet (53) with inputs (43/44) coupled to the water storage vessel and the bypass, and an output coupled to the shower head (Fig. 7).

	Regarding claim 14, the openable or removable panel of Krabbe is configured, upon opening or removal, to allow access from the shower space to the outer surface of the heat exchanger for removing solid material that has collected on a heat exchanger conduit.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krabbe in view of Theberge and Schutz as applied to claim 1 above, and further in view of US 2009/0300839 (Gay).
	Regarding claim 2, Krabbe teaches a shower system comprising a compartment in a wall however the compartment does not extend from a corner.
	Gay teaches a shower system (Fig. 3) comprising a compartment extending from a corner formed by two walls (see the annotated figure below), the compartment covered by a removable panel (10).

    PNG
    media_image1.png
    434
    526
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art that the compartment can be provided in other locations in the shower such as in a corner, as taught by Gay, to permit installation of the shower system in different bathroom configurations/space availability or for the purpose of matching a desired design aesthetic. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krabbe in view of Theberge and Schutz as applied to claim 1 above, and further in view of US 5,321,860 (Steinhardt).
Regarding claims 12-13, Krabbe states that the compartment is covered by a panel but does not provide details regarding how the panel is attached such as through the use of hinges or a detachable connection.
	Steinhardt teaches a shower system (Fig. 1) comprising valve and conduit structures (Fig. 2) which are contained within a compartment (37) which is covered with a panel (16) coupled to a wall (59) by a hinged (12) connection, which is detachable, allowing the panel to be swung open as a door of the compartment.
	It would have been obvious to one of ordinary skill in the art to utilize a detachable hinged connection to mount the panel covering the compartment, as taught by Steinhardt, to facilitate easy access to the compartment for maintenance purposes. 

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose or reasonably teach the formation of a shower system with a heat exchanger arranged in a compartment vertically adjacent to a wall, the compartment covered by an openable or removable panel, the heat exchanger comprising a helically winding vertical conduit, the heat exchanger receiving warm water pumped from the drain of the shower, the heat exchanger conduit comprising a plurality of sections connected in series, the compartment comprising a first and second sub-compartment separated by a watertight separation, the plurality of sections of the heat exchanger conduit being located in the 
The prior art of record does not disclose or reasonably teach the formation of a shower system with a heat exchanger arranged in a compartment vertically adjacent to a wall, the compartment covered by an openable or removable panel, the heat exchanger comprising a helically winding vertical conduit, the heat exchanger receiving warm water pumped from the drain of the shower, the pump controlled by a pump control circuit comprising a water level sensor monitoring a water level in the drain and a control circuit coupled between the water sensor and an input of the pump for pump speed control, the control circuit being configured to increase and decrease the pump speed when the water level in the drain is above and below a reference level respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP59189236 (Ueda) is a shower unit comprising a heat exchanger and water heater located in a vertical compartment adjacent the shower area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754